                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )        Case No. 18-mc-0006-STA
                                            )        Cr. No. 17-10092-STA
KRYSTLE SHEALS,                             )
                                            )
              Defendant.                    )


              ORDER GRANTING MOTION TO WITHDRAW MOTION and
                       ORDER CANCELLING HEARING


        Counsel for the defendant has filed, in the instant case, a Motion to Withdraw Motion for

 Rule 17 Subpoenas (DE #9). The original motion for subpoenas had been filed ex parte in the

 related criminal case, #17-10092, United States of America v. Krystle Sheals.

        For good cause shown, the motion is GRANTED and the Motion to Withdraw Motion for

 Rule 17 Subpoenas is WITHDRAWN.

        The hearing currently set for November 9, 2018, is therefore rendered moot and is

 CANCELLED.


        IT IS SO ORDERED.

                                                s/ S. Thomas Anderson
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date: November 8, 2018
